DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
	
	
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed on 13/17/2022 has been entered in full.
Claims 1-21 are allowed
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 8/17/2022 by attorney representative Yan Hankin after a discussion of the amendments in a telephone interview. Please refer to the attached interview summary.

The application has been further amended as follows:
Amendments to claims: 
Please replace the following claims with the amended claims below.
(Currently Amended) A method for scrolling visual page content of a web page in a predetermined direction on a screen of a display device, the visual page content of the web page comprising a predetermined number of visual objects, the visual objects being arranged for subsequent display in the predetermined direction, wherein the method comprises:
displaying a first visual object of the visual objects on the screen;
detecting, based on signals from an input device, a scrolling action and a first scrolling speed for moving the visual objects in the predetermined direction on the screen, when the first visual object is displayed on the screen and a second visual object is not displayed on the screen;
determining a value of a pre-defined property of the second visual object based on a tag associated with the second visual object or a field of a style sheet language associated with the web page or a markup language associated with the web page, the value of the pre-defined property of the second visual object determining a scrolling speed for display of the second visual object on the screen, wherein the scrolling speed is based on the tag associated with the second visual object; and
scrolling the second visual object on the screen at the second scrolling speed that is a selected one of the first scrolling speed or zero based on the determined value of the pre-defined property such that when the second scrolling speed is selected to be zero, scrolling of the second visual object on the screen is paused for a pre-defined pause period of time and, after the pre-defined pause period of time elapses, movement of the second visual object on the screen resumes at the first scrolling speed.

15.		(Currently Amended) A system for scrolling visual page content, comprising: 
a user terminal comprising:
a display device with a screen configured to display the visual page content, the visual page content comprising a predetermined number of visual objects arranged for subsequent display in a predetermined direction, and
a controller configured to:
effect a display of at least one visual object on the screen, 
detect a scrolling action for moving the at least one visual object on the screen, 
determine a value of a pre-defined property of the visual object based on a tag associated with the visual object or a field of a style sheet language associated with the visual page or a markup language associated with the visual page, the value of the pre-defined property of the second visual object including a boolean value indicative of a scrolling speed for display of the second visual object on the screen, wherein the scrolling speed is based on the tag associated with the visual object,
scrolling the visual object at the second scrolling speed that is a selected one of a first scrolling speed or zero based on the determined value of the pre-defined property such that when the scrolling speed is selected to be zero, scrolling of the first visual object shown on the screen is paused for a pre-defined pause period of time and, after the pre-defined pause period of time elapses, movement of the first visual object on the screen resumes at the first scrolling speed.

18.		(Currently Amended) A non-transitory computer readable medium having code stored thereon that defines a method that is executed by a processor of a communication device that executes the code, the method comprising:
displaying a first visual object of a plurality of visual objects of a web page on a screen;
detecting a scrolling action for moving the visual objects on the screen, when the first visual object of the web page is displayed on the screen and a second visual object of the web page is not displayed on the screen;
associating the detected scrolling action with a first scrolling speed for movement of the first visual object and the second visual object;
detecting information on scrolling behavior of the second visual object based on a pre-defined property of the second visual object defined using a field of a style sheet language associated with the web page or a markup language associated with the web page, the pre-defined property defining a scrolling behavior for display of the second visual object of the web page and a scrolling speed based on a tag associated with the second visual object; and
scrolling the second visual object on the screen based on the detected information on scrolling behavior such that the first scrolling speed for scrolling of the second visual object is slowed to a speed of zero so that scrolling of the second visual object shown on the screen is paused for a pre-defined pause period of time and, after the pre-defined pause period of time elapses, movement of the second visual object on the screen resumes, wherein the pause period of time is determined based on the predefined property.

	Examiner’s Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims are allowable because the prior arts made of record do not teach the specifics added by the amendments. Further updated search did not reveal any other prior art teaching this limitation in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176